Title: To Thomas Jefferson from William Helms, 30 April 1802
From: Helms, William
To: Jefferson, Thomas


            Sir
              Washington 30th April 1802
            By the Judiciary Law just passed the two houses of Congress, the appointment of Commissioners of Bankrupcy is with the President of the United States, permit me to mention the name of John W. Van Cleive Esquire as a person whose Appointment would be satisfactory, This gentleman is originaly from Jersey where I was well acquainted with him, and know his principles to be good, and his integrity unimpeachable—
            With due respect Your Obedt. Servant
            W. Helms
          